Citation Nr: 1400143	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-16 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of traumatic head injury, diagnosed as cognitive disorder, mood disorder, anxiety disorder, and psychotic disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.


ATTORNEY FOR THE BOARD

J. Barone, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1979.  He also had an additional eight months of prior inactive duty service. 

These matters are before the Board of Veterans' Affairs (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2012.  A transcript of the hearing is of record. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Both the Board and originating agency have reviewed VA treatment records dated from 2010 to 2012 that are contained in the electronic record.  Additional VA treatment records, dated from May 2012 to August 2013 were added to the electronic record in August 2013.  These records have not been reviewed by the originating agency; however, the Board's review of these records reflects that they do not represent a material change in the evidence already included in the prior statement of the case or supplemental statement of the case.  In that regard, the newly added records indicate the Veteran's psychiatric diagnoses, evidence of which was of record at the time of the most recent supplemental statement of the case.  Thus, the Board finds that there is no prejudice in proceeding with adjudication of the Veteran's claim absent issuance of a current supplemental statement of the case.  See 38 C.F.R. § 19.31.  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has included in the characterization of the instant issue various psychiatric diagnoses.  See id.   (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Board has determined that the claim on appeal does not include the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) and, to that extent, can be distinguished from the facts in Clemons.   In this regard, the Board notes that Clemons concerns VA's failure to consider a claim of entitlement to service connection for a psychiatric disability other than the one specifically claimed even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  Here, VA denied entitlement to service connection for PTSD in a November 2009 RO decision, which remained unappealed and became final.  Thus, unlike Clemons, this is not a case in which VA has ignored the issue of entitlement to service connection for PTSD.  Rather, that benefit had been specifically denied by the RO.


FINDING OF FACT

Residuals of traumatic head injury, to include cognitive disorder, mood disorder, anxiety disorder, and psychotic disorder, were not manifest in service or within one year of separation, and are unrelated to service.


CONCLUSION OF LAW

Psychiatric residuals of traumatic head injury were not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in October 2008 discussed the evidence necessary to support the Veteran's claims for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

Subsequent letters advised the Veteran of the status of his claim, to include advising him that a line of duty determination for an in-service motor vehicle accident was unavailable.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  VA examinations have been conducted.  The Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

The Veteran seeks service connection for psychiatric symptoms as residuals of a claimed traumatic head injury in service.  Specifically, he maintains that he was struck in the head by the wing of an aircraft while working on the flight line, and that he has psychiatric residuals of this incident.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records include an emergency room report dated only April 21 (no year), which indicates that the Veteran was involved in a motor vehicle accident during which he struck the windshield.  He reported that he blacked out for a moment, and endorsed headache.  X-ray revealed no skull fracture.  There was an abrasion to the right side of the forehead and a small laceration on the left side of the forehead.  The assessment was head trauma.  A June 1979 emergency room record notes the Veteran's report of going down on his motorcycle when he was hit by a car.  He complained of injury to his left knee and lower abdomen.  He had no other complaints.  In July 1979 the Veteran complained of drowsiness and periods of "blacking out", but denied loss of consciousness.  The assessment was reaction to Actifed.  In August 1979 the Veteran reported that he had passed out and had ear pain.  He indicated that he had a swaying motion in his head but denied true vertigo.  The assessment was questionable labyrinthitis.  On separation examination in October 1979, the Veteran was neurologically normal.  His head was also noted to be normal.  Nothing was listed in the summary of defects and diagnoses, and the Veteran was found to be qualified for discharge and to perform all of the duties of his rank at sea and in the field.

An August 2007 VA record notes depression.  

A VA mental health record dated in July 2008 indicates the Veteran's report of long term problems since discharge in 1977.  The Veteran stated that he became very depressed after the loss of a woman he lived with for 15 years, who died in 2002.  He also noted that his mother had died the previous year.  He reported that he had developed seizures in the previous two years, and that they were not controlled.  Antidepressant medication was prescribed.  

An August 2008 VA neurological consultation report notes a past medical history including depression.

An August 2008 VA mental health initial assessment report indicates the Veteran's report of depression.  The examining clinical social worker indicated an Axis I diagnosis of depression.

An October 2008 private medical record indicates an assessment of major depression secondary to general medical condition, i.e., seizure disorder.

A November 2008 VA individual psychotherapy note indicates diagnoses of depression and anxiety.  

On VA examination in December 2008, the Veteran's history was reviewed.  He reported that he was struck in the head with an aircraft wing while working on the flight line.  He stated that he was knocked out but later came to and went back to work.  He was vague concerning other details of that incident.  The examiner noted that the Veteran was on medication to help control his mood swings and anxiety.  Testing revealed significant impairment on cognitive ability, with most significant impairment in the areas of attention and memory.  The assessment was cognitive disorder not otherwise specified (NOS), mood disorder NOS, and psychotic disorder NOS.  The examiner concluded that cognitive disorder was as likely as not related to the head injury during service, that mood disorder was as likely as not related to cognitive disorder, and that psychotic disorder was as likely as not related to the mood disorder.  

A VA neurological examination was also conducted in December 2008.  The examiner noted that the service treatment records reflected that the Veteran reported dizziness in August 1979 and was also involved in two motor vehicle accidents during service.  He further noted that the Veteran's history differed, in that he reported being hit by the wing of an aircraft and being knocked out.  The examiner observed that although the Veteran was able to describe the pilot subsequently leaving his aircraft, he also stated that he did not remember the incident and did not remember the pilot exiting his aircraft.  He claimed to have had a seizure during service, and stated that they became evident in 1981.  

In May 2009 the Veteran indicated that he was struck with the wing of an AVA-8 Harrier while the aircraft was making a vertical landing.  

On VA psychological examination in February 2013, the Veteran's history was recited in detail.  The examiner provided a diagnosis of anxiety disorder NOS.  He commented that the Veteran's symptoms included anxiety, depression, insomnia, and memory difficulties.  He concluded that the Veteran did not meet the criteria for cognitive disorder.  He noted that the Veteran's psychosocial and environmental problems included continuation of chronic seizure activity and depressive and anxious symptoms.  The examiner indicated that there was no Axis I diagnosis attributable to the claimed head injury.  He noted the Veteran's report that he was struck by an aircraft wing during service, and that he was knocked out for about four hours and treated at the base where he was stationed.  He further noted that in previous reports, the Veteran had stated differing details about the claimed incident.  At the time of the current examination, he reported that he was  out of work for about six days; the examiner noted that there was no documentation of the claimed incident.  He did point out that two other incidents were documented in the record, but that the Veteran did not remember either the documented car accident or motorcycle accident.  He additionally pointed out that the Veteran's first report of psychiatric symptoms dated to decades following service.  He concluded that there were no complaints of impairment that could be reasonably concluded related to military events.  He concluded that none of the Veteran's mental  health issues were related to anything that occurred while he was on active duty.  He noted that the Veteran's complaints had onset after 2002, and were as likely as not due to anxiety disorder NOS with late life onset after onset of seizure complaints.  He pointed out that the first onset was not until more than 20 years after discharge.  He concluded that with a reasonable amount of medical certainty, none of the symptoms had etiology in any events that occurred during the Veteran's active duty service.

A VA traumatic brain injury examination was also conducted in February 2013.  The Veteran's history was carefully reviewed.  The examiner acknowledged the injury during a motor vehicle accident during service, and indicated her belief that the Veteran suffered a mild traumatic brain injury resulting in a brief loss of consciousness.  However, she stated that the available evidence did not support the onset or precipitation of any chronic neurologic residuals due to the traumatic brain injury in service.  She stated that there was no documentation in the service treatment records of any chronic or recurrent headaches, vertigo, visual changes,  hearing changes or tinnitus, loss of balance or difficulty ambulating, seizures, bowel or bladder changes, orthostasis, erectile dysfunction, dysphagia, aphasia, or loss of smell in the days, weeks, or months after the motor vehicle accident.  She explained that neurologic residuals of traumatic brain injury, If present, usually appeared within days or weeks - certainly within months - of the TBI event.  She pointed out that neither the medical records nor the Veteran himself reported onset of any of those neurologic residuals in the days, weeks, or months of the event.  She noted that on current physical examination the Veteran had difficulty with tandem gait, and loss of balance.  She indicated that such was noted by the previous VA examiner in 2008, but that the Veteran's gait had previously been normal.  She concluded that a mild TBI in 1979 would not cause onset of gait abnormality with loss of balance nearly 20 years later.  She opined that he had no neurologic residuals of the TBI in 1979. 

Upon careful consideration of the foregoing evidence, the Board concludes that service connection is not warranted for any claimed psychiatric residuals of traumatic head injury.  While the evidence does reveal that the Veteran been assigned various diagnoses, the most competent and probative evidence of record does not etiologically link any such diagnoses to service or any incident therein, to include the documented motor vehicle accidents.  As noted by the TBI examiner in February 2013, neurologic residuals of TBI, if present, usually appear at least within months, and that the Veteran did not demonstrate neurologic symptoms until many years following service.  the psychological examiner noted in February 2013 that the Veteran's complaints had onset after 2002, after the Veteran's seizures started.  

The February VA psychological examiner determined the Veteran carries a diagnosis of anxiety disorder NOS, and that such is not related to events in service.  Rather, he attributed the diagnosis to the Veteran's seizure disorder.  He provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  In assigning high probative value to the VA examiner's opinion, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past psychiatric history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.  

To the extent that the Veteran asserts that he has current psychiatric symptoms or diagnoses related to head injury in service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed psychiatric disorder because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current psychiatric disorder is not related to service, to include mild traumatic brain injury therein.  The Board finds the most probative evidence of record to be the opinions by the competent VA health care providers.  Even if the Veteran's statements asserting that his claimed psychiatric disorders are related to service were found to be competent, credible and probative, they are still outweighed by the examiners' opinions.  The opinions were provided by medical professionals who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains psychiatric diagnoses, the preponderance of the evidence is against finding that these diagnoses are related to any injury or disease in service, to include the documented head injury resulting from a motor vehicle accident.  The Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau.  

Absent credible and competent lay or medical evidence relating the claimed psychiatric diagnoses to service, the Board concludes that the claim of entitlement to service connection must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 



ORDER

Entitlement to service connection for residuals of traumatic head injury, diagnosed as cognitive disorder, mood disorder, anxiety disorder, and psychotic disorder, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


